Citation Nr: 0207839	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  95-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include a disorder characterized by pain 
and fatigue as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1990 to April 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO, in pertinent part, denied 
entitlement to service connection for CFS.

The Board initially remanded this matter in October 1997 for 
additional development.  The Board remanded the matter on two 
subsequent occasions, in July 2000 and again in May 2001, 
because the RO did not fully comply with the remand orders.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The case has been returned to the Board for further appellate 
review.  

The submissions of evidence and argument by the veteran and 
her representative appear to include the contention that pain 
and fatigue is due to Persian Gulf War service.  See 
38 C.F.R. § 3.317 (2001).  The Board has accordingly 
recharacterized the issue as stated on the title page to 
include this consideration.  

The Board notes that the veteran and her representative have 
had sufficient opportunity to present evidence and argument 
pursuant to the criteria of 38 C.F.R. § 3.317.  While it did 
not specifically provide the criteria, it appears the RO did 
address the contention.  Furthermore, it is clear that the 
veteran and her representative were aware of the presumptive 
regulation for Persian Gulf War veterans, therefore 
permitting the Board to address 38 C.F.R. § 3.317 with no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the 
veteran has been properly notified of the elements 
necessary to grant her claim for the benefits sought.

2. The competent and probative evidence shows the veteran 
does not currently have CFS.

3. The veteran did not serve in the Southwest Asia theater of 
operations during the Persian Gulf War.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by 
service, and a disorder characterized by pain and fatigue may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1117, 5107  (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317, 4.88a (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The RO has obtained or has attempted to obtain all relevant 
evidence that has been adequately identified.

The ordering of a VA examination at this time is unnecessary.  
In December 1994, VA conducted a joints examination.  Since 
that time, the Board has remanded the matter for another VA 
examination to address CFS.  Two follow-up remand orders were 
issued by the Board to ensure the diagnostic criteria of 
38 C.F.R. § 4.88a were appropriately considered by VA 
examiners.  The record now contains the results of a thorough 
December 2001 CFS examination by VA.

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate the claim.

With respect to further notice and development of the claim 
as it relates to the presumptive regulation at 38 C.F.R. 
§ 3.317, the Board finds this unnecessary in the present case 
as it would serve no useful purpose.  As discussed below, the 
veteran is not a Persian Gulf War veteran within the meaning 
of the regulation, so the presumptive regulation for Persian 
Gulf War veterans, as a matter of law, would not apply.

The veteran has similarly been notified of her procedural and 
appellate rights.  During the appeal process, she has 
exercised several of these rights.  For instance, she has 
been afforded the opportunity to present information and 
arguments in favor of her claim, and she has in fact done so 
by virtue of the written statements and arguments submitted 
in support of the claim.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

There is no useful purpose in remanding the issue decided 
herein.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  In May 2001, the Board applied 
the VCAA when the case was remanded for additional 
development.  Moreover, the Board informed the RO that it 
should also consider whether any additional notification or 
development action was required under the VCAA.  Thereafter, 
the RO readjudicated the issue of entitlement to service 
connection for CFS in both January and February 2002.     


Factual Background

The veteran served on active duty for a four-month period 
from December 1990 to April 1991.  

The veteran has submitted affidavits and private treatment 
records dated after active service, which reflect various 
symptoms generally associated with CFS, such as lack of 
energy and sleeplessness.

An August 1994 progress note includes a diagnostic impression 
of hyperlipidemia, depression, and menopausal syndrome.  The 
veteran reported an inability to get out of bed, to the 
extent she was spending most of her days lying in bed, 
watching television and smoking cigarettes.  The treating 
physician opined the veteran was severely depressed.

A statement was received from Dr. RWS (initials), who first 
saw the veteran in October 1994 for complaints of constant 
fatigue, lack of energy, and the need for excessive sleep, 
all of which interfered with her daily activities.  Physical 
examination had been unremarkable, but laboratory testing had 
been positive for markedly elevated Epstein Barr virus titer.  
Based on her overall symptoms and test results, Dr. RWS 
diagnosed CFS.  An October 1995 letter from Dr. RWS 
reiterated this assessment.


VA conducted a joints examination in December 1994, at which 
the veteran complained of being tired since her return from 
the Persian Gulf.  She stated she had been told to do water 
aerobics by Dr. RWS, which she did, and that this had helped 
improve her symptoms by about 25 percent.  The examiner cited 
few clinical findings, concluding the veteran did not meet 
the diagnostic criteria for CFS.

In a May 1995 letter, the veteran's former unit commander 
stated the veteran was deployed to Heidelberg, Germany for 
the duration of the Persian Gulf War. 

The representative's September 1997 informal hearing 
presentation asked the Board to consider the May 1994 letter 
of Dr. VB, who purportedly treated the veteran for CFS and 
stated "the features have been met to be service connected 
for CFS."

A review of Dr. VB's May 1994 letter establishes she is a 
psychologist, who stated the veteran had suffered "a type of 
battle fatigue syndrome with possible post traumatic syndrome 
disorder features."  The letter discussed the presence of 
stress, communication problems, and other signs and symptoms 
related to mental disorders.

A January 1997 nerve conduction study was interpreted as 
within normal limits.

A March 1997 treatment note documents a variety of physical 
complaints, to include Epstein-Barr and fibromyalgia.  The 
veteran attributed her fatigue and pain to the stress of 
active service and further felt that the vaccinations taken 
prior to deployment were somehow related to her current bouts 
of fatigue and pain.

VA progress notes from November 1997 include notations that 
the veteran has myofascial pain syndrome, but treating 
physicians never considered it a primary concern, and the 
treatment records do not address the signs or symptoms of 
CFS.



In April 1998, an examining physician completed a medical 
assessment of the veteran's ability to do work-related 
physical activities.  The examiner essentially concluded the 
veteran could perform a limited range of sedentary work but 
that the presence of pain and fatigue would virtually 
eliminate any ability to work.

A July 1998 VA rehabilitation note shows treatment for 
fibromyalgia.  The prescribed treatment course for the 
veteran's chronic pain included analgesic medication and 
therapeutic exercise, such as weight training and pool 
therapy.  No fatigue was reported.

VA conducted a neurological disorders examination in May 
1999.  According to the examiner, the main complaints seemed 
to be anxiety, nervous frustration, and constant body aches 
and pains.  The examiner opined that these symptoms were most 
likely multifactorial and due in part to psychiatric 
distress.  Although the examiner further concluded that the 
veteran "does suffer some form of CFS which adds to her 
condition," the examiner would not offer any diagnostic 
work-up.     

In August 2000, the veteran submitted a statement to the 
effect that CFS and fibromyalgia are the same disease.

In November 2000, VA attempted to clarify the diagnosis of 
CFS previously assessed in the May 1999 VA examination.  The 
examiner concurred with May 1999 examination findings and 
added no additional comments.

VA conducted a CFS examination in December 2001.  The veteran 
complained of severe fatigue, with aches and pains all over 
her body.  She stated she was activated for Desert Storm but 
served in Germany and was never in the Persian Gulf.  She 
reportedly worked very hard during her active service to the 
point that she "fell apart" a few months after her return 
from active duty.  That is, she stated she could not handle 
stress, was tearful, anxious, depressed, and had trouble 
sleeping.


Musculoskeletal examination disclosed some tenderness in the 
posterior cervical and trapezius region.  There were no other 
tender points throughout the vertebrals, the spine, the 
thighs, and the knees.  The veteran demonstrated normal gait, 
normal motor strength, normal reflexes, and a full range of 
motion of all major joints.  She reported regular exercise at 
a gymnasium and noted no history of migratory joint pains or 
headaches.  

A history of sleep disturbance, a history of generalized 
muscle aches or weakness, and a history of neuropsychological 
symptoms were noted.  There was, however, no clear 
neuropsychological deficit on examination. The examiner 
further noted that there was no history of the following: 
low-grade fevers, nonexudative pharyngitis, palpable or 
tender cervical or axillary lymph nodes, and severe fatigue 
lasting 24 hours or longer after exercise.  The examiner 
observed that the evidence reflected a gradual onset of 
symptomatology over eight to nine months.  For these reasons, 
the examiner concluded that the veteran did not meet the 
criteria at 38 C.F.R. § 4.88a (2001) for a diagnosis of CFS.

Recently received private treatment records dated from 2000 
to 2002 document no diagnosis or other information indicating 
the presence of CFS.  Although there are several complaints 
of pain, they are orthopedic in nature, and the majority of 
the records address repeated complaints of stress.


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).


The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).  
Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  
The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.  
In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Service-connected compensation may also be paid to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed in the regulation.  The symptoms must be manifest to a 
degree of 10 percent or more.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001."  
The presumptions were amended to allow service connection to 
be presumed for "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, as well as any diagnosed 
illness that the Secretary determines by regulation to be 
service-connected.  The changes were effective March 1, 2002.  

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires:

(1) new onset of debilitating fatigue severe enough to 
reduce daily activity to less than 50 percent of the 
usual level for at least six months; and
(2) the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that 
may produce similar symptoms; and
(3) six or more of the following:
(i) acute onset of the condition,
(ii) low grade fever,
(iii) nonexudative pharyngitis,
(iv) palpable or tender cervical or axillary lymph nodes,
(v) generalized muscle aches or weakness,
(vi) fatigue lasting 24 hours or longer after exercise,
(vii) headaches (of a type, severity, or pattern that is 
different from headaches in the pre-morbid state),
(viii) migratory joint pains,
(ix) neuropsychologic symptoms,
(x) sleep disturbance.

See 38 C.F.R. § 4.88a.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).


Analysis

As noted above, there are now regulations that allow service 
connection to be presumed for "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See 38 C.F.R. § 3.317.  The veteran 
in the present case, however, did not have service in the 
area specified in the regulation.

The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab 
emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2) (2001).  

Although the veteran was activated from reserve duty as a 
result of Desert Storm, an operation related to the Persian 
Gulf War, service records, a statement from her former unit 
commander, and her own statements to medical professionals 
establish she was deployed in Germany for the duration of the 
conflict.  Therefore, the Persian Gulf presumptions are not 
applicable in this case.

A service-connection claim must be accompanied by evidence 
that establishes the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

In this case, the competent and probative evidence does not 
show current CFS.  There is a probative medical opinion 
establishing no current CFS, and although the evidentiary 
record includes several competent diagnoses of CFS, the 
findings related to these diagnoses, as discussed below, are 
minimal at best and fail to even remotely approach the signs 
and symptoms required for a diagnosis of CFS for VA purposes, 
as set forth at 38 C.F.R. § 4.88a.

The December 2001 VA examination considered the criteria at 
38 C.F.R. § 4.88a and found that they were not met, such that 
the veteran was not diagnosed with current CFS.  

VA claims adjudication system must test the probative value 
of evidence ex parte.  In effect, VA must subject the 
evidence of record to some degree of scrutiny to determine 
its probative worth.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

Here, the Board gives significant weight to the December 2001 
opinion, as it is the only opinion that reviewed every 
diagnosis of CFS in the record, noted findings in favor of 
the claim, and expressly considered VA's criteria in its 
thorough determination of whether the veteran does in fact 
have CFS.  Furthermore, the opinion is supported by the 
pertinent signs and symptoms, or lack thereof, as documented 
throughout the competent medical evidence record. 
 
Conversely, the Board accords no probative value to the 
various diagnoses of CFS found in the evidentiary record.  In 
short, these opinions lack any probative weight because 
38 C.F.R. § 4.88a was not used as the diagnostic criteria.  
For instance, the May 1999 and November 2000 VA examiners, as 
well as Dr. RWS, did not apply the criteria at 38 C.F.R. 
§ 4.88a in making their diagnoses, instead relying on the 
unenhanced reports of the veteran's vague history of fatigue 
and pain, the extent of which is not supported by the medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(Board is not bound to accept medical opinions based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence); see also Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Pound v. West, 12 Vet. App. 341 (1999).

Dr. RWS's opinion is based in part on the positive results of 
an Epstein-Barr virus test.  This is significant insofar as 
Dorland's Illustrated Medical Dictionary (29th Ed. 2000), p. 
1752, notes that the term "Epstein-Barr virus" has been 
used as a synonym for CFS.  Furthermore, Dorland's Medical 
Dictionary notes that viral infection, including Epstein-Barr 
virus, may be associated with CFS.  



The positive test result, however, may support Dr. RWS's own 
criteria for a diagnosis of CFS, but the positive test result 
does not obviate the requirements for a diagnosis of CFS 
pursuant to 38 C.F.R. § 4.88a.  

The Board notes that the CAVC, in Thurber v. Brown, 5 Vet. 
App. 119 (1993) essentially held that the Board must afford 
the veteran notice and opportunity to respond to evidence 
developed or obtained by the Board.  Thurber, 5 Vet. App. at 
126.  

However, the Board, in Thurber, had placed material reliance 
in its decision upon a medical treatise to which it had not 
given the appellant an opportunity to respond, whereas in the 
instant case, the citations provided above are purely for 
definitional purposes to aid in the Board's discussion. Cf. 
Kirwin v. Brown, 8 Vet. App. 148 (1995), Traut v. Brown, 6 
Vet. App. 181 (1994).

As for the May 1994 opinion of Dr. VB, the representative 
simply misstated the evidence.  Dr. VB is a psychologist who 
described the veteran as experiencing a variety of 
psychological problems.  "Battle fatigue syndrome" for 
example, was stated within the context of casually describing 
a mental disorder with PTSD features.  To be sure, Dr. VB 
never diagnosed CFS, nor did she document signs and symptoms 
that would otherwise support a current CFS disability.

The veteran has attributed her fatigue and pain to the stress 
of active service.  She has opined that she suffers from CFS.  
Having been diagnosed with fibromyalgia (and myofascial pain 
syndrome), she has also submitted a statement that CFS and 
fibromyalgia are the same disease.      

The veteran's own contentions regarding the origin of her 
pain and fatigue have been considered.  Such statements 
cannot constitute competent medical evidence since lay 
witnesses cannot render medical opinions on causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  


Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 
 
As for the contention that fibromyalgia is CFS, the Board 
finds that contention unsupported by competent evidence, and 
treatise evidence to this effect has not been submitted.  In 
fact, there is no indication they are the same disease.  
"Fibro is a prefix denoting relationship to fibers," and 
"myalgia is muscular pain."  Hoag v. Brown, 4 Vet. App. 
209, 211 (1993).  

Thus, there is no component of fatigue in fibromyalgia, i.e., 
myofascial pain.  There is a specific diagnostic code for 
fibromyalgia, and the rating criteria contained therein 
further underscores that fibromyalgia is not CFS.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2001).  

Further diminishing the significance of any current diagnosis 
of CFS is the wealth of competent evidence strongly 
suggesting other disorders, particularly depression, are the 
cause(s) of the veteran's fatigue and pain. 

Accordingly, the Board concludes that there is no competent 
and probative diagnosis of CFS within the meaning of 
38 C.F.R. § 4.88a, which would demonstrate a current 
disability, and an undiagnosed illness characterized by pain 
and fatigue may not be presumed to have been incurred 
therein.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for CFS, to include a disorder characterized by 
pain and fatigue as due to an undiagnosed illness.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.


ORDER

Entitlement to service connection for chronic fatigue 
syndrome, to include a disorder characterized by pain and 
fatigue as due to an undiagnosed illness, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

